Maeshall, J.
Appellant’s counsel has not pointed out the statute under which this appeal can be sustained. It falls under subd. 2, sec. 3069, Stats. 1898, which allows an appeal from an order affecting a substantial right made in a special proceeding or upon summary application in an action after judgment, if under any provision of the appeal statute. No substantial right of appellant was affected either by amending the record, the denial of the motion to vacate the amendment, or the original entry of judgment in form against him as well as the firm of George E. Jacobia & Co. The original judgment, so far as it was against George E. Jacobia & Co., was enforceable against appellant’s individual property and against no other property, .because, as it appears by the moving papers, there was no partnership property then in existence. Equity also, so far as concerns appellant, required the judgment to be enforced solely against his property because the firm had passed out of existence and he had assumed and agreed to pay all its liabilities. Nothing of which appellant complains affects, prejudicially, his legal or equitable rights in the slightest degree. Therefore the order appealed from was not appeal-able and the appeal must be dismissed.
By the Court.— The appeal is dismissed.